           Case 1:20-cv-00994-RA Document 26 Filed 03/02/21 Page 1 of 10

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 03/02/2021

    RANDY SWINSON,

                                Plaintiff,
                                                                   20-cv-994 (RA)
                         v.
                                                                       ORDER
    CITY OF NEW YORK, et al.,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

         On October 28, 2020, in response to an order pursuant to Valentin v. Dinkins, 121 F.3d
72 (2d Cir. 1997), Defendant City of New York provided the names and service information for
two Jane Doe officers whom plaintiff intended to sue, namely, the Security Deputy Warden and
the Supervisor of Social Services at the Manhattan Detention Complex between January and
February 2020. See Dkt. 23. The next day, the Court ordered Mr. Swinson to file a second
amended complaint naming the newly identified defendants within 30 days of receiving the
information. Dkt. 24. Mr. Swinson did not do so. Then, on January 14, 2021, the Court extended
the deadline for Mr. Swinson to file a second amended complaint to February 15, 2021. See Dkt.
25. Mr. Swinson has still not done so. In light of Mr. Swinson’s pro se status and the fact that he
is currently incarcerated, the Court will give Mr. Swinson one final opportunity to file a second
amended complaint naming as defendants the individuals identified by the City. Failure to file a
second amended complaint by April 2, 2021 will result in dismissal of this action for failure
to prosecute pursuant to Fed. R. Civ. P. 41(b).1
         Attached to this order are: (1) a form for filing an amended complaint; and (2) the City’s
letter of October 28, 2020. Mr. Swinson is reminded that any second amended complaint will
replace, not supplement, the original and amended complaints. In the event that Mr. Swinson


1
 See Bekka v. Nash, No. 19-CV-6041 (LJL) (SDA), 2020 WL 2225379 (S.D.N.Y. Apr. 13,
2020), report and recommendation adopted, 2020 WL 2216268 (S.D.N.Y. May 7, 2020)
(dismissing lawsuit for failure to prosecute where pro se plaintiff failed to file amended
complaint after Defendant City responded to Valentin order); Cayetano v. City of New York, No.
13-CV-1861 (LAK) (JLC), 2013 WL 6097567 (S.D.N.Y. Nov. 20, 2013), report and
recommendation adopted, 2015 WL 5514324 (S.D.N.Y. Sept. 17, 2015) (same).
          Case 1:20-cv-00994-RA Document 26 Filed 03/02/21 Page 2 of 10




files a second amended complaint, the Court will screen it and, if necessary, either request that
the newly identified defendants waive service or direct service on them. The Clerk of Court is
respectfully directed to mail a copy of this Order to Mr. Swinson.
SO ORDERED.
Dated:    March 2, 2021
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                  2
            Case1:20-cv-00994-RA
           Case  1:20-cv-00994-RA Document
                                   Document26
                                            8 Filed 05/18/20
                                                    03/02/21 Page 4
                                                                  3 of 9
                                                                       10




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                               Yes       No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
              Case1:20-cv-00994-RA
             Case  1:20-cv-00994-RA Document
                                     Document26
                                              8 Filed 05/18/20
                                                      03/02/21 Page 5
                                                                    4 of 9
                                                                         10




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
       Violation of my federal constitutional rights

       Other:

II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                   Middle Initial              Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                     State                       Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
       Pretrial detainee
       Civilly committed detainee
       Immigration detainee
       Convicted and sentenced prisoner
       Other:




                                                                                               Page 2
           Case1:20-cv-00994-RA
          Case  1:20-cv-00994-RA Document
                                  Document26
                                           8 Filed 05/18/20
                                                   03/02/21 Page 6
                                                                 5 of 9
                                                                      10




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case1:20-cv-00994-RA
         Case  1:20-cv-00994-RA Document
                                 Document26
                                          8 Filed 05/18/20
                                                  03/02/21 Page 7
                                                                6 of 9
                                                                     10




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
           Case1:20-cv-00994-RA
          Case  1:20-cv-00994-RA Document
                                  Document26
                                           8 Filed 05/18/20
                                                   03/02/21 Page 8
                                                                 7 of 9
                                                                      10




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
           Case1:20-cv-00994-RA
          Case  1:20-cv-00994-RA Document
                                  Document26
                                           8 Filed 05/18/20
                                                   03/02/21 Page 9
                                                                 8 of 9
                                                                      10




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
                      Case1:20-cv-00994-RA
                      Case 1:20-cv-00994-RA Document
                                            Document26
                                                     23 Filed
                                                        Filed03/02/21
                                                              10/28/20 Page
                                                                       Page91of
                                                                              of10
                                                                                 2




JAMES E. JOHNSON                                                                                ALESSANDRA DECARLO
Corporation Counsel                                                                            Assistant Corporation Counsel
                                                                                                       phone: (212) 356-2469
                                              THE CITY OF NEW YORK                                     adecarlo@law.nyc.gov

                                             LAW DEPARTMENT
                                             100 CHURCH STREET, Rm. 3-218
                                                  NEW YORK, NY 10007

                                                                                     October 28, 2020



        BY ECF
        Honorable Ronnie Abrams
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 Re:      Randy Swinson v. City of New York, et al.
                          20-CV-994 (RA)

        Your Honor:

                I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel for the City of New York, and the counsel of record for Defendant City of New York in
        the above-referenced matter. Defendant City respectfully writes to provide information pursuant
        to the Court’s May 18, 2020 Valentin Order.

                As Your Honor may recall, pursuant to the Court’s May 18, 2020 Order, the Court ordered
        Defendant City to, within sixty days, ascertain and provide to the Court and plaintiff the identities
        and service address of the two Jane Doe officers plaintiff intended to sue. (See Docket No. 8). On
        July 14, 2020, in an effort to assist the City with attempting to identify those individuals, this
        Office requested that the Court issue an order directing plaintiff to provide clarification as to the
        specific dates on which the aforementioned individuals held their respective positions. (See Docket
        No. 14). On July 15, 2020, the Court granted defendant’s request and thereafter, in a letter dated
        September 10, 2020, plaintiff provided clarification as to the individuals involved in the alleged
        misconduct. Pursuant to the Court’s October 15, 2020 Order, Defendant City was given until
        October 29, 2020 to identify the subject individuals. (See Docket No. 22).

               Since that time, this Office has undertaken an investigation into the underlying facts and
        has been able to obtain identifying and service information for the following additional members
         Case1:20-cv-00994-RA
        Case  1:20-cv-00994-RA Document
                                Document26
                                         23 Filed
                                             Filed03/02/21
                                                   10/28/20 Page
                                                             Page10
                                                                  2 of 10
                                                                       2




of the Department of Correction (“DOC”) who were, upon information and belief, employed as
the Security Deputy Warden and Supervisor of Social Services at the Manhattan Detention
Complex (“MDC”) between January and February 2020. This information is as follows:

      Captain John Hernandez #1806
      Manhattan Detention Complex
      125 White Street
      New York, NY 10013

      Ms. Keziah Eaddy, Community Coordinator
      Manhattan Detention Complex
      125 White Street
      New York, NY 10013

      We thank the Court for its consideration herein.



                                                         Respectfully submitted,



                                                         Alessandra DeCarlo
                                                         Assistant Corporation Counsel
                                                         Special Federal Litigation Division




cc:   BY FIRST CLASS MAIL
      Randy Swinson, #3491903405
      Pro Se Plaintiff
      Manhattan Detention Complex
      125 White Street
      9 North, Cell #9
      New York, New York 10013




                                               2
